DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
On the 11-18-2019 IDS, the U.S. Publication to Vass listed therein was given the wrong number (it should have been 20120042042).  The listing has been corrected on the IDS, and the reference has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 14, since this claim is identical to claim 7, it does not place a further limitation on claim 7 and should be canceled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (JP2013124953A – cited in Applicant’s 11/18/2019 IDS, translation provided by Applicant).

Regarding claim 1, Yoshikawa discloses (Figs. 1-3) a method for preparing original data of an odor image (see pars. [0002] and [0012]; and as shown in Fig. 1) in which the original data for representing an odor of a sample including an odor substance in an image is prepared (see pars. [0002] and [0012]; and as shown in Fig. 1), the method comprising:
a measurement result acquiring step [0010] of acquiring each measurement result measured with respect to the odor substance included in the sample in each of a plurality of sensor elements included in an odor sensor [0010]-[0014], in a state in which each of the measurement results is associated with each of the plurality of sensor elements [0012], by using the odor sensor [0010]-[0014]; and
a data processing step of generating the original data for representing the odor of the sample in the image by processing each of the acquired measurement results (see pars. [0012]-[0013] and [0017]), the original data being associated with each of the plurality of sensor elements [0012], wherein each of the plurality of sensor elements has different detection properties with respect to the odor substance (see pars. [0006] and [0012]), and

each of the small images is varied in accordance with a magnitude of a value of each original data item (see pars. [0012] and [0017]).

Regarding claim 2, Yoshikawa discloses (Figs. 1-3) the predetermined display mode is a display mode in which the plurality of small images (Fig. 1) respectively corresponding to the original data items [0014] are represented in a predetermined size (as shown in Fig. 1; [0014]), a predetermined color (as shown in Fig. 1; [0013]), and a predetermined shape (as shown in Fig. 1; [0014]) with a predetermined interval (as shown in Fig. 1).

Regarding claim 3, Yoshikawa discloses (Figs. 1-3) in the data processing step, the original data is classified into a plurality of levels (implicit: “according to the level of the output signal..” –  [0017]) in accordance with the value of the original data (see pars. [0012] and [0017]), and at least one of a size, a color, and a shape of the small image is varied in accordance with each of the plurality of classified levels (“according to the level of the output signal..” –  [0017]).



Regarding claims 7-14, Yoshikawa discloses (Figs. 1-3) a method for preparing an odor image (as shown in Fig. 1) represented based on the original data (as shown in Fig. 1; pars. [0013] and [0017]) which is prepared by the method for preparing original data of an odor image (see pars. [0013] and [0017]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852